DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folliot et al. (20060249644).  Folliot et al. shows a vehicle seat (1)  provided with a fixed portion (7), a moveable portion (6), and a gearbox (15) is fixed to the moveable portion and configured to move the moveable portion with respect to the fixed portion, the vehicle seat comprising: a reinforcement bracket (35) including a first end portion (36), a second end portion(36), and a medial portion (38,44) extending therebetween, wherein the first end portion forms a first U-shaped opening (defined by lug 37, flange 38 and rebate 43), wherein the second end portion forms a second U-shaped opening (defined by lug 37, flange 38 and rebate 43) wherein the medial portion forms a third U-shaped opening (flanges 38 and wall 44) that receives the gearbox.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foillot et al.  Foillot et al. shows all of the teachings of the claimed invention except the use of a reinforcement bracket mode form a material with a tensile strength of less than or equal to 350 MPa.  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the reinforcement bracket of Foillot et al. from a material that is less than or equal to 350 MPa as its obvious for them to try various materials and since the applicant has not disclosed any criticality with a 350 MPa or less tensile strength material. See KSR.  

Allowable Subject Matter
Claims 1-8 are allowed over the prior art made of record.
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos.  2015/03677352, 2018/0065507 and 10/857,912 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
March 9, 2022